Citation Nr: 9903928	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-24 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
improved pension benefits in an amount calculated as 
$3,233.36.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean

INTRODUCTION

The appellant is a veteran of active naval service during 
World War II.  This matter comes to the Board of Veterans' 
Appeals (Board) from an unfavorable determination by the 
Committee on Waivers (Committee) at the Los Angeles Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

By letter in October 1990, the appellant was notified by the 
RO of the retroactive reduction in his running award of 
improved pension benefits which eventually resulted in the 
overpayment at issue in this appeal.  In April 1991, he 
disputed the indebtedness assessed against him in the amount 
of $3,233.36.  In September 1991, VA provided him an audit of 
his account which explained the basis for the debt, after 
which the appellant did not further pursue his challenge to 
the debt.  At the hearing held at the RO in May 1997, his 
representative specifically acknowledged legitimacy of the 
indebtedness to VA.  (See hearing transcript, p. 2).  

However, subsequent actions by the Committee have referred to 
the amount of the debt as $3,269.52.  Since the September 
1991 audit calculated the amount of the debt as $3,233.36, 
the Board has used the latter (and lower) figure for the 
amount of the appellant's indebtedness to VA.  Thus, the RO 
is directed to amend the appellant's account to reflect the 
correct amount of his total indebtedness (before interest 
assessments, etc.) to VA as $3,233.36.  


FINDINGS OF FACT

1.  The appellant had been in receipt of improved pension 
benefits, effective in June 1984, and he was informed in 
writing of his obligation to promptly report to VA any 
changes in his income or net worth in order to avoid an 
overpayment to him of pension benefits.  

2.  The overpayment at issue in this appeal directly resulted 
from wages paid to the appellant in early 1990 which, 
contrary to the explicit written instructions furnished him, 
were not reported to VA until September 1990.  

3.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the appellant in connection with the 
indebtedness in question.  

4.  The appellant is at fault for the overpayment to him of 
improved pension benefits in an amount calculated as 
$3,233.36; no degree of fault is attributable to VA for this 
overpayment caused by the appellant's failure to timely 
report to VA his receipt of countable income for pension 
purposes.  

5.  The appellant deliberately supplied incomplete financial 
information to the Committee in support of his waiver 
request, excluding any information pertaining to his wife's 
earnings; thus, he has failed to demonstrate that undue 
financial hardship would result to him or his family if he is 
required to repay his indebtedness to VA.  

6.  Recovery of the pension benefits overpaid to the 
appellant would not defeat the purpose for which pension 
benefits were intended.  

7.  Failure to recover this debt would result in the 
appellant's unjust enrichment.  

8.  The evidence of record does not establish, nor has the 
appellant contended, that he has relinquished a valuable 
right or incurred a legal obligation in reliance on his VA 
pension benefits.  


CONCLUSION OF LAW

Entitlement to a waiver of the recovery of an overpayment of 
improved pension benefits in an amount calculated as 
$3,233.36 is not established.  38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.963, 1.965 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The appellant was initially awarded improved pension 
benefits, effective from June 14, 1984, with payment to 
commence on July 1, 1984.  He was informed of the terms and 
conditions of this award of pension benefits, including the 
fact that it was based upon no countable income, by letter 
dated in April 1985.  Attached to that letter was a copy of 
VA Form 21-8768 (Aug. 1983), Disability Pension Award 
Attachment, in which the appellant was informed that the rate 
of pension paid to him depended upon the amount of family 
income and the number of dependents.  He was specifically 
instructed to "[n]otify us (the VARO) immediately if there is 
any change in income or net worth for you or your dependents 
for whom you have been awarded benefits....Failure to notify us 
of these changes will result in an overpayment which is 
subject to recovery."  

The appellant later notified the RO in May 1985 of his 
receipt of $326 in wages during January 1985.  Action was 
subsequently taken by the RO to amend the appellant's award 
of pension benefits to account for this additional countable 
income, which resulted in the creation and assessment of an 
overpayment in the amount of $324 against the appellant in 
July 1985.  This overpayment was later recouped from 
subsequent payments to the appellant of pension benefits.  

Annual Pension Eligibility Verification Reports (EVRs), VA 
Form 21-0515, submitted by the appellant for the period from 
September 1, 1986 through August 31, 1990 continued to 
reflect no significant countable income received by the 
appellant.  However, the EVR received from the appellant in 
September 1990 reported a significant amount of wages 
received by the appellant in early 1990, together with 
notification of his receipt of Social Security benefits, 
beginning on or about January 3, 1991, in an amount which 
would exceed the annual income limit for VA improved pension 
benefits.  

In October 1990, action was taken to retroactively reduce the 
appellant's monthly award of improved pension benefits, 
effective April 1, 1990, in order to account for the 
previously unreported wage income, and to terminate the 
pension award, effective February 1, 1991, due to the receipt 
of Social Security benefits.  

An audit of the appellant's account conducted in September 
1991 disclosed that he had been paid a total of $3,414.16 in 
pension benefits for the period from April 1, 1990 through 
November 30, 1990; whereas he was only entitled to the 
payment of $180.80 for the period from April 1, 1990 through 
January 31, 1991.  As a result, he was overpaid improved 
pension benefits in an amount calculated as $3,233.36.  

The appellant has never challenged this audit of his account, 
and in 1994-95, he appears to have made several small 
payments (never more than $75) towards satisfying this 
indebtedness, following which large recoupments of the amount 
owed to the Government were made by withholding Federal 
Income Tax refunds due to the appellant or his wife in 1993 
and 1996.  

The appellant has requested that the recovery of the balance 
of the debt from him be waived due to alleged financial 
hardship and the unfairness of making his wife, who was not 
married to the appellant in 1990, contribute to the repayment 
of his debt.  

Controlling Law and Regulations

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  

The standard "Equity and Good Conscience", will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive: 
(1)	Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt. 
(2)	Balancing of faults.  Weighing fault of debtor against 
Department of Veterans Affairs fault. 
(3)	Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities. 
(4)	Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 
(5)	Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor. 
(6)	Changing position to one's detriment.  Reliance on 
Department of Veterans Affairs benefits results in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).  

Analysis

The Committee found that there was no evidence of fraud, 
misrepresentation, or bad faith on the part of the appellant 
which led to the overpayment at issue in this appeal.  The 
Board affirms that determination based on a review of the 
relevant evidence.  

However, the appellant was primarily at fault in the creation 
of his indebtedness to the Government, since this overpayment 
to him of pension benefits could have been avoided entirely 
if he had timely informed VA of his newly-earned income, as 
he had been directed to do in writing on at least one 
occasion.  On the other hand, the evidence does not 
demonstrate, nor does the appellant contend, that there was 
some counter-balancing fault on the part of VA which also led 
to the overpayment at issue.  VA could not take timely action 
to reduce the appellant's award of pension benefits when it 
was completely unaware of the additional unreported income.  

The appellant contends that requiring him to repay the full 
amount of his indebtedness to the Government will somehow 
result in undue financial hardship to him and his family so 
as to deprive them of the basic necessities of life, such as 
food, clothing, and shelter.  However, he has refused to 
provide information concerning his wife's earnings from self-
employment on the grounds that he was not married to his 
current spouse when the overpayment of pension benefits 
occurred in 1990-91, and that she, therefore, has no 
obligation to help in the repayment of the debt.  As long as 
he and his current spouse remain married and live together in 
a single household, the latter proposition is, to say the 
least, legally questionable, especially in the absence of a 
specific legal disclaimer by the spouse, which the appellant 
has not submitted.  Moreover, under controlling law and 
regulations, the financial status of the appellant's entire 
family unit is directly relevant to his waiver request, and 
the relevant VA Form 20-5655, Financial Status Report, 
clearly and unambiguously requests information concerning the 
income earned by the appellant's spouse.  In the absence of 
complete financial information to support the appellant's 
waiver request, the Board can only conclude, as did the 
Committee, that undue financial hardship has not been 
demonstrated in this case.  

The Board further notes that, although refusing to supply 
information concerning his wife's earnings in connection with 
his waiver request, the appellant appears to have 
nevertheless fully reported (and thus deducted from his 
income, alone) all of household expenses for rent, food, 
utilities, and living expenses.  If the wife's half of their 
joint living expenses is eliminated from consideration along 
with her earnings, then the appellant's own financial figures 
show that his income exceeds his share of the joint living 
expenses by a comfortable margin of more than $400 per month, 
which would easily permit repayment of the debt at issue in 
this appeal.  

Even utilizing the appellant's own unbalanced reporting 
scheme, the Board notes that he has only claimed a monthly 
shortfall of income compared to expenses of $135, despite 
monthly installment obligations of $268, none of which are 
past due (which is seemingly inconsistent with the claimed 
shortfall).  Quite probably, his spouse's earnings more than 
make up for the minimal shortfall reported by the appellant, 
leaving a monthly surplus in the family budget.  Moreover, 
the Government is entitled to have the appellant devote the 
same care and attention to the satisfaction of this 
indebtedness which he devotes to his other, seemingly more 
substantial debts, and which he is so far managing to handle 
without apparent difficulty.  Although he has alleged that he 
must rely on financial help from his children to make up for 
his monthly shortfall of income compared to expenses, the 
appellant has not documented this additional contribution to 
the family finances, and his Financial Status Report does not 
establish the need for such an additional source of income, 
provided his spouse's additional earnings and contributions 
to living expenses are not disregarded.  The actual monthly 
amount which he must devote to the repayment of his 
indebtedness to VA need only be reasonable under the 
circumstances and may, therefore, be open to negotiation with 
VA's Debt Management Center in St. Paul, MN, so as to spare 
him acute financial harm.  

The appellant has neither contended nor submitted evidence to 
establish that recovery of this debt from him would nullify 
the objective for which pension benefits are intended, which 
is to help certain virtually destitute veterans satisfy their 
daily living needs.  The appellant's additional income 
derived from Social Security benefits has removed him from 
the financial class for which pension benefits were intended 
and, as discussed above, he has failed to demonstrate that 
repayment of this debt would deprive himself or his family of 
the necessities of life.  

The appellant has received and utilized for his own purposes 
$3,233.36 in improved pension benefits to which he is not 
legally entitled.  To permit him to retain these funds and 
not repay his indebtedness to the Government would 
essentially result in his unjust enrichment at the expense of 
the Government and of the tax-paying public whose funds 
underwrite the improved pension program.  

Likewise, the appellant has submitted no evidence to 
establish, nor has he contended, that he relinquished a 
valuable right or incurred a legal obligation in reliance 
upon his pension benefits.  

The six factors of equity and good conscience specified at 
38 C.F.R. § 1.965(a) are all either neutral or unfavorable to 
the appellant's waiver request.  The Board has not found any 
other equitable factors to exist in this case which would 
warrant the allowance of the appellant's request for a waiver 
of his legal obligation to repay his legitimate debt to the 
Government resulting from the overpayment to him of improved 
pension benefits in an amount calculated as $3,233.36.  
Accordingly, the Committee's denial of his waiver request is 
affirmed on appeal.  


ORDER

The appeal is denied.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

